Candler, J.
1. It not appearing in the motion for a new trial what the answer of the court stenographer to the question asked him was, or would have been, this court can not consider the complaint that the rejection of his evidence was error.
2. It was not error that the court excluded from the evidence the official stenographer’s notes of a dialogue between counsel and a witness on a former trial of the same case, it not appearing prima facie that such evidence elucidated any point in the case on trial, and the complaint in the motion for a new trial not showing in what way it injuriously affected the rights of the accused.
3. The assignment of error upon the charge of the court falls within the ruling of this court in Anderson v. Southern Ry. Co., 107 Ga. 501 (4 c), that “when a portion of a charge, which is complained of generally, contains several distinct propositions and one or more of the same is correct in the abstract, then the general assignment of error is not good and will not be further consid- ' ered.”
4. It did not appear that the evidence objected to, even if inadmissible, was of such materiality that its subsequent withdrawal by the court from the consideration of the jury did not cure whatever harm had been done the accused.
5. The record does not disclose that the alleged improper argument of counsel was made the basis of á motion for a mistrial, or that any objection whatever was made thereto before the trial judge; and therefore it was not error to refuse to grant a new trial on the ground of such argument.
6. The evidence fully sustained the conviction of the accused; and this court will not interfere with the judgment of the court below refusing to grant a new trial. Judgment affirmed.

All the Justices concur.